Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 1 of 19




                  EXHIBIT C
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 2 of 19

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 8, 2019

BY OVERNIGHT FEDEX

Mr. Ali M. Mosharrafa
Ms. Kristin Joiner Mosharrafa
5346 East Royal Palm Road
Paradise Valley, Arizona 85253

Mosharrafa Plastic Surgery
4611 East Shea Boulevard, Suite 230
Phoenix, Arizona 85028

5115 North 34th Way
Phoenix, Arizona 85018

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Mr. and Ms. Mosharrafa:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action.

As you know, on or about February 11, 2019, we served you with a subpoena in this action,
which seeks your production of documents. Your document production was due on March 18,
2019, but we did not get any response to the subpoena from you.

On April 16, 2019, we sent you a letter following up on this subpoena, but again did not get a
response.

On June 20, 2019, the court in this action granted our motion for an order to show cause why
you, among others, should not be held in civil contempt for your failure to respond to the
subpoena we served on you. Also on June 20, we served this order to show cause on you by
overnight courier.

Under this order to show cause, your deadline to oppose our motion to hold you in civil
contempt was June 25, 2019. But you did not file any opposition papers.
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 3 of 19



Mr. Ali M. Mosharrafa
Ms. Kristin Joiner Mosharrafa
July 8, 2019
Page 2 of 2

In accordance with this order to show cause, on June 27, 2019, the court held a show-cause
hearing. You did not appear, either personally or through counsel, at this hearing. The court
then held you, among others, in civil contempt, ordered you to pay our attorneys’ fees
incurred in making this motion, and fined you $250 per day beginning on June 27 and lasting
until you fully comply with the subpoena we served on you. We served this order on you on
June 28, 2019, and attach a copy of this order to this letter as well.

But despite this order, you have failed to comply with this subpoena, or even reach out to us
to discuss your response. We thus demand that you immediately produce all documents in
your possession, custody, or control that are responsive to the subpoena we served on you,
and also immediately reach out to us to make arrangements to pay our attorneys’ fees and the
daily fine the court imposed on you. If you fail to take these steps by July 10, 2019, we will
seek additional relief from the court—including asking the court to issue a warrant for your
arrest.

Sincerely,



Joshua Wurtzel

cc:    Jeffrey M. Eilender, Esq. (by e-mail)
       Bradley J. Nash, Esq. (by e-mail)
       J. Henk Taylor, Esq. (by e-mail)
       Dennis Wilenchik, Esq. (by e-mail)
       Tyler Swensen, Esq. (by e-mail)
       Chase Turrentine, Esq. (by e-mail)
       Victoria Stevens (by e-mail)
     Case
      Case2:17-cv-04140-DWL
            2:17-cv-04140-DWL Document
                               Document182-3
                                        167 Filed
                                             Filed 06/27/19
                                                   07/26/19 Page
                                                            Page 14 of
                                                                    of 219



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11    v.
12    Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15           On June 19, 2019, Defendants CWT Canada II Limited Partnership, Resource
16   Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) filed a motion
17   seeking an order to show cause (“OSC”) why seven nonparties—(1) Danzik Applied
18   Sciences, LLC, (2) Charles J. Davis, (3) Richard W. Davis, (4) Ashley Mosharrafa, (5)
19   Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7) Kristin Joiner Mosharrafa—should not
20   be held in contempt for their failure to respond to the subpoenas served on them. (Doc.
21   159.)
22           On June 20, 2019, the Court issued an order granting the motion (“the Order”).
23   (Doc. 161.) The Order also (1) set an OSC hearing date of June 27, 2019, (2) required the
24   non-parties to file any written response by June 25, 2019, and (3) authorized the CWT
25   parties to serve the non-parties with a copy of the Order “by overnight courier” by June 21,
26   2019. (Id.)
27           Later that day, the CWT parties filed an affidavit establishing that a copy of the
28   Order had been sent via “Federal Express-Priority Overnight Delivery” to all seven non-
     Case
      Case2:17-cv-04140-DWL
            2:17-cv-04140-DWL Document
                               Document182-3
                                        167 Filed
                                             Filed 06/27/19
                                                   07/26/19 Page
                                                            Page 25 of
                                                                    of 219



 1   parties. (Doc. 163.)
 2          The June 25, 2019 deadline for the non-parties to address the OSC order came and
 3   went without any of them filing a response.
 4          On June 27, 2019, the Court held the OSC hearing as scheduled. None of the non-
 5   parties appeared. The only attorneys present were (1) two of the CWT parties’ attorneys
 6   and (2) an attorney for Wyo Tech Investment Group LLC (“Wyo Tech”), who made clear
 7   that he does not represent any of the non-parties.
 8          Accordingly, and for the reasons more fully stated on the record during the June 27,
 9   2019 hearing, IT IS ORDERED that:
10          (1)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
11   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
12   Mosharrafa are held in civil contempt;
13          (2)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
14   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
15   Mosharrafa must pay the legal fees incurred by the CWT Parties in connection with
16   bringing the motion for an OSC and the OSC hearing; and
17          (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
18   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
19   Mosharrafa are each assessed a daily fine of $250 beginning on June 27, 2019 and lasting
20   until the non-party fully complies with the subpoena(s) at issue.
21          Dated this 27th day of June, 2019.
22
23
24
25                                                          United tates District Judge

26
27
28


                                                 -2-
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 6 of 19

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 8, 2019

BY OVERNIGHT FEDEX

Ms. Elizabeth J. Danzik
Danzik Applied Sciences, LLC
c/o Resident Agents Inc.
8 The Green, Suite R
Dover, Delaware 19901

12142 East San Victor Drive
Scottsdale, Arizona 85259

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Ms. Danzik:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action. We write to you in your capacity as purported
managing member of Danzik Applied Sciences, LLC (“DAS”).

As you know, on or about February 4, 2019, we served DAS with a subpoena in this action,
which seeks the production of documents. Your document production was due on February
28, 2019, but we did not get any response to the subpoena from you.

On April 16, 2019, we sent you a letter following up on this subpoena, but again did not get a
response.

On June 20, 2019, the court in this action granted our motion for an order to show cause why
DAS, among others, should not be held in civil contempt for your failure to respond to the
subpoena we served on you. Also on June 20, we served this order to show cause on you by
overnight courier.

Under this order to show cause, your deadline to oppose our motion to hold you in civil
contempt was June 25, 2019. But you did not file any opposition papers.

In accordance with this order to show cause, on June 27, 2019, the court held a show-cause
hearing. You did not appear at this hearing. The court then held DAS, among others, in civil
contempt, ordered it to pay our attorneys’ fees incurred in making this motion, and fined it
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 7 of 19



Ms. Elizabeth J. Danzik
Danzik Applied Sciences, LLC
July 8, 2019
Page 2 of 2

$250 per day beginning on June 27 and lasting until you fully comply with the subpoena we
served on you. We served this order on you on June 28, 2019, and attach a copy of this order
to this letter as well.

But despite this order, you have failed to comply with this subpoena, or even reach out to us
to discuss your response. We thus demand that you immediately produce all documents in
your possession, custody, or control that are responsive to the subpoena we served on you,
and also immediately reach out to us to make arrangements to pay our attorneys’ fees and the
daily fine the court imposed on you. If you fail to take these steps by July 10, 2019, we will
seek additional relief from the court—including asking the court to issue a warrant for your
arrest, since you are the purported managing member of DAS and thus control whether it
complies with the court’s order

Sincerely,




Joshua Wurtzel

cc:    Jeffrey M. Eilender, Esq. (by e-mail)
       Bradley J. Nash, Esq. (by e-mail)
       J. Henk Taylor, Esq. (by e-mail)
       Dennis Wilenchik, Esq. (by e-mail)
       Tyler Swensen, Esq. (by e-mail)
       Chase Turrentine, Esq. (by e-mail)
       Victoria Stevens (by e-mail)
     Case
      Case2:17-cv-04140-DWL
            2:17-cv-04140-DWL Document
                               Document182-3
                                        167 Filed
                                             Filed 06/27/19
                                                   07/26/19 Page
                                                            Page 18 of
                                                                    of 219



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11    v.
12    Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15           On June 19, 2019, Defendants CWT Canada II Limited Partnership, Resource
16   Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) filed a motion
17   seeking an order to show cause (“OSC”) why seven nonparties—(1) Danzik Applied
18   Sciences, LLC, (2) Charles J. Davis, (3) Richard W. Davis, (4) Ashley Mosharrafa, (5)
19   Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7) Kristin Joiner Mosharrafa—should not
20   be held in contempt for their failure to respond to the subpoenas served on them. (Doc.
21   159.)
22           On June 20, 2019, the Court issued an order granting the motion (“the Order”).
23   (Doc. 161.) The Order also (1) set an OSC hearing date of June 27, 2019, (2) required the
24   non-parties to file any written response by June 25, 2019, and (3) authorized the CWT
25   parties to serve the non-parties with a copy of the Order “by overnight courier” by June 21,
26   2019. (Id.)
27           Later that day, the CWT parties filed an affidavit establishing that a copy of the
28   Order had been sent via “Federal Express-Priority Overnight Delivery” to all seven non-
     Case
      Case2:17-cv-04140-DWL
            2:17-cv-04140-DWL Document
                               Document182-3
                                        167 Filed
                                             Filed 06/27/19
                                                   07/26/19 Page
                                                            Page 29 of
                                                                    of 219



 1   parties. (Doc. 163.)
 2          The June 25, 2019 deadline for the non-parties to address the OSC order came and
 3   went without any of them filing a response.
 4          On June 27, 2019, the Court held the OSC hearing as scheduled. None of the non-
 5   parties appeared. The only attorneys present were (1) two of the CWT parties’ attorneys
 6   and (2) an attorney for Wyo Tech Investment Group LLC (“Wyo Tech”), who made clear
 7   that he does not represent any of the non-parties.
 8          Accordingly, and for the reasons more fully stated on the record during the June 27,
 9   2019 hearing, IT IS ORDERED that:
10          (1)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
11   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
12   Mosharrafa are held in civil contempt;
13          (2)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
14   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
15   Mosharrafa must pay the legal fees incurred by the CWT Parties in connection with
16   bringing the motion for an OSC and the OSC hearing; and
17          (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
18   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
19   Mosharrafa are each assessed a daily fine of $250 beginning on June 27, 2019 and lasting
20   until the non-party fully complies with the subpoena(s) at issue.
21          Dated this 27th day of June, 2019.
22
23
24
25                                                          United tates District Judge

26
27
28


                                                 -2-
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 10 of 19

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 8, 2019

BY OVERNIGHT FEDEX

Mr. Richard W. Davis
2552 East Los Alamos Street
Gilbert, Arizona 85295

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Mr. Davis:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action.

As you know, on or about February 4, 2019, we served you with a subpoena in this action,
which seeks your production of documents. Your document production was due on February
28, 2019, but we did not get any response to the subpoena from you.

On April 16, 2019, we sent you a letter following up on this subpoena, but again did not get a
response.

On June 20, 2019, the court in this action granted our motion for an order to show cause why
you, among others, should not be held in civil contempt for your failure to respond to the
subpoena we served on you. Also on June 20, we served this order to show cause on you by
overnight courier.

Under this order to show cause, your deadline to oppose our motion to hold you in civil
contempt was June 25, 2019. But you did not file any opposition papers.

In accordance with this order to show cause, on June 27, 2019, the court held a show-cause
hearing. You did not appear, either personally or through counsel, at this hearing. The court
then held you, among others, in civil contempt, ordered you to pay our attorneys’ fees
incurred in making this motion, and fined you $250 per day beginning on June 27 and lasting
until you fully comply with the subpoena we served on you. We served this order on you on
June 29, 2019, and attach a copy of this order to this letter as well.

But despite this order, you have failed to comply with this subpoena, or even reach out to us
to discuss your response. We thus demand that you immediately produce all documents in
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 11 of 19



Mr. Richard W. Davis
July 8, 2019
Page 2 of 2

your possession, custody, or control that are responsive to the subpoena we served on you,
and also immediately reach out to us to make arrangements to pay our attorneys’ fees and the
daily fine the court imposed on you. If you fail to take these steps by July 10, 2019, we will
seek additional relief from the court—including asking the court to issue a warrant for your
arrest.

Sincerely,



Joshua Wurtzel

cc:     Jeffrey M. Eilender, Esq. (by e-mail)
        Bradley J. Nash, Esq. (by e-mail)
        J. Henk Taylor, Esq. (by e-mail)
        Dennis Wilenchik, Esq. (by e-mail)
        Tyler Swensen, Esq. (by e-mail)
        Chase Turrentine, Esq. (by e-mail)
        Victoria Stevens (by e-mail)
     Case
       Case
          2:17-cv-04140-DWL
            2:17-cv-04140-DWLDocument
                              Document182-3
                                        167 Filed
                                            Filed 07/26/19
                                                  06/27/19 Page
                                                           Page 12
                                                                1 ofof219



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11    v.
12    Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15           On June 19, 2019, Defendants CWT Canada II Limited Partnership, Resource
16   Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) filed a motion
17   seeking an order to show cause (“OSC”) why seven nonparties—(1) Danzik Applied
18   Sciences, LLC, (2) Charles J. Davis, (3) Richard W. Davis, (4) Ashley Mosharrafa, (5)
19   Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7) Kristin Joiner Mosharrafa—should not
20   be held in contempt for their failure to respond to the subpoenas served on them. (Doc.
21   159.)
22           On June 20, 2019, the Court issued an order granting the motion (“the Order”).
23   (Doc. 161.) The Order also (1) set an OSC hearing date of June 27, 2019, (2) required the
24   non-parties to file any written response by June 25, 2019, and (3) authorized the CWT
25   parties to serve the non-parties with a copy of the Order “by overnight courier” by June 21,
26   2019. (Id.)
27           Later that day, the CWT parties filed an affidavit establishing that a copy of the
28   Order had been sent via “Federal Express-Priority Overnight Delivery” to all seven non-
     Case
       Case
          2:17-cv-04140-DWL
            2:17-cv-04140-DWLDocument
                              Document182-3
                                        167 Filed
                                            Filed 07/26/19
                                                  06/27/19 Page
                                                           Page 13
                                                                2 ofof219



 1   parties. (Doc. 163.)
 2          The June 25, 2019 deadline for the non-parties to address the OSC order came and
 3   went without any of them filing a response.
 4          On June 27, 2019, the Court held the OSC hearing as scheduled. None of the non-
 5   parties appeared. The only attorneys present were (1) two of the CWT parties’ attorneys
 6   and (2) an attorney for Wyo Tech Investment Group LLC (“Wyo Tech”), who made clear
 7   that he does not represent any of the non-parties.
 8          Accordingly, and for the reasons more fully stated on the record during the June 27,
 9   2019 hearing, IT IS ORDERED that:
10          (1)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
11   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
12   Mosharrafa are held in civil contempt;
13          (2)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
14   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
15   Mosharrafa must pay the legal fees incurred by the CWT Parties in connection with
16   bringing the motion for an OSC and the OSC hearing; and
17          (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
18   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
19   Mosharrafa are each assessed a daily fine of $250 beginning on June 27, 2019 and lasting
20   until the non-party fully complies with the subpoena(s) at issue.
21          Dated this 27th day of June, 2019.
22
23
24
25                                                          United tates District Judge

26
27
28


                                                 -2-
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 14 of 19

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 8, 2019

BY OVERNIGHT FEDEX

Mr. Tamir Mosharrafa
Ms. Ashley Mosharrafa
11206 North Saint Andrews Way
Scottsdale, Arizona 85254

Mosharrafa Plastic Surgery
4611 East Shea Boulevard, Suite 230
Phoenix, Arizona 85028

6211 East Huntress Drive
Paradise Valley, Arizona 85253

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Mr. and Ms. Mosharrafa:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action.

As you know, on or about February 11, 2019, we served you with a subpoena in this action,
which seeks your production of documents. Your document production was due on March 18,
2019, but we did not get any response to the subpoena from you.

On April 16, 2019, we sent you a letter following up on this subpoena, but again did not get a
response.

On June 20, 2019, the court in this action granted our motion for an order to show cause why
you, among others, should not be held in civil contempt for your failure to respond to the
subpoena we served on you. Also on June 20, we served this order to show cause on you by
overnight courier.
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 15 of 19



Mr. Tamir Mosharrafa
Ms. Ashley Mosharrafa
July 8, 2019
Page 2 of 2

Under this order to show cause, your deadline to oppose our motion to hold you in civil
contempt was June 25, 2019. But you did not file any opposition papers.

In accordance with this order to show cause, on June 27, 2019, the court held a show-cause
hearing. You did not appear, either personally or through counsel, at this hearing. The court
then held you, among others, in civil contempt, ordered you to pay our attorneys’ fees
incurred in making this motion, and fined you $250 per day beginning on June 27 and lasting
until you fully comply with the subpoena we served on you. We served this order on you on
June 28, 2019, and attach a copy of this order to this letter as well.

But despite this order, you have failed to comply with this subpoena, or even reach out to us
to discuss your response. We thus demand that you immediately produce all documents in
your possession, custody, or control that are responsive to the subpoena we served on you,
and also immediately reach out to us to make arrangements to pay our attorneys’ fees and the
daily fine the court imposed on you. If you fail to take these steps by July 10, 2019, we will
seek additional relief from the court—including asking the court to issue a warrant for your
arrest.

Sincerely,



Joshua Wurtzel

cc:     Jeffrey M. Eilender, Esq. (by e-mail)
        Bradley J. Nash, Esq. (by e-mail)
        J. Henk Taylor, Esq. (by e-mail)
        Dennis Wilenchik, Esq. (by e-mail)
        Tyler Swensen, Esq. (by e-mail)
        Chase Turrentine, Esq. (by e-mail)
        Victoria Stevens (by e-mail)
     Case
       Case
          2:17-cv-04140-DWL
            2:17-cv-04140-DWLDocument
                              Document182-3
                                        167 Filed
                                            Filed 07/26/19
                                                  06/27/19 Page
                                                           Page 16
                                                                1 ofof219



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                  Plaintiff,                         ORDER
11    v.
12    Wyo Tech Investment Group LLC, et al.,
13                  Defendants.
14
15           On June 19, 2019, Defendants CWT Canada II Limited Partnership, Resource
16   Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) filed a motion
17   seeking an order to show cause (“OSC”) why seven nonparties—(1) Danzik Applied
18   Sciences, LLC, (2) Charles J. Davis, (3) Richard W. Davis, (4) Ashley Mosharrafa, (5)
19   Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7) Kristin Joiner Mosharrafa—should not
20   be held in contempt for their failure to respond to the subpoenas served on them. (Doc.
21   159.)
22           On June 20, 2019, the Court issued an order granting the motion (“the Order”).
23   (Doc. 161.) The Order also (1) set an OSC hearing date of June 27, 2019, (2) required the
24   non-parties to file any written response by June 25, 2019, and (3) authorized the CWT
25   parties to serve the non-parties with a copy of the Order “by overnight courier” by June 21,
26   2019. (Id.)
27           Later that day, the CWT parties filed an affidavit establishing that a copy of the
28   Order had been sent via “Federal Express-Priority Overnight Delivery” to all seven non-
     Case
       Case
          2:17-cv-04140-DWL
            2:17-cv-04140-DWLDocument
                              Document182-3
                                        167 Filed
                                            Filed 07/26/19
                                                  06/27/19 Page
                                                           Page 17
                                                                2 ofof219



 1   parties. (Doc. 163.)
 2          The June 25, 2019 deadline for the non-parties to address the OSC order came and
 3   went without any of them filing a response.
 4          On June 27, 2019, the Court held the OSC hearing as scheduled. None of the non-
 5   parties appeared. The only attorneys present were (1) two of the CWT parties’ attorneys
 6   and (2) an attorney for Wyo Tech Investment Group LLC (“Wyo Tech”), who made clear
 7   that he does not represent any of the non-parties.
 8          Accordingly, and for the reasons more fully stated on the record during the June 27,
 9   2019 hearing, IT IS ORDERED that:
10          (1)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
11   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
12   Mosharrafa are held in civil contempt;
13          (2)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
14   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
15   Mosharrafa must pay the legal fees incurred by the CWT Parties in connection with
16   bringing the motion for an OSC and the OSC hearing; and
17          (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
18   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
19   Mosharrafa are each assessed a daily fine of $250 beginning on June 27, 2019 and lasting
20   until the non-party fully complies with the subpoena(s) at issue.
21          Dated this 27th day of June, 2019.
22
23
24
25                                                          United tates District Judge

26
27
28


                                                 -2-
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 18 of 19

Joshua Wurtzel                                                SCH LAM STONE              & DOLAN LLP
Associate

jwurtzel@schlamstone.com                                      26 Broadway, New York, NY 10004
                                                              Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

July 8, 2019

BY E-MAIL AND OVERNIGHT FEDEX

Mr. Charles J. Davis
2552 East Los Alamos Street
Gilbert, Arizona 85295

Re:         Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-
            DWL

Dear Mr. Davis:

This firm represents Defendants CWT Canada II Limited Partnership, Resource Recovery
Corporation, and Jean Noelting in this action.

On July 2, 2019, we received your document production in response to the subpoena we
served on you in this action. According to the FedEx label in which you sent your production,
you served your production on July 1, 2019.

As you know, because of your failure to respond to this subpoena and your failure to respond
to or appear for the show-cause hearing the court in this action held on June 27, 2019, the
court held you, among others, in civil contempt, ordered you to pay our attorneys’ fees
incurred in making this motion, and fined you $250 per day beginning on June 27 and lasting
until you fully comply with the subpoena we served on you.

Since you sent your production on July 1, you are liable for four days’ worth of $250 daily
fines (June 27-30), for a total of $1,000. Please overnight a check for this amount to my
attention at the address above. The check should be made payable to “Schlam Stone & Dolan
LLP.” If we do not receive this check by July 12, 2019, we will seek additional relief from the
court—including asking the court to issue a warrant for your arrest to compel your
compliance.

Sincerely,



Joshua Wurtzel
      Case 2:17-cv-04140-DWL Document 182-3 Filed 07/26/19 Page 19 of 19



Mr. Charles J. Davis
July 8, 2019
Page 2 of 2

cc:     Jeffrey M. Eilender, Esq. (by e-mail)
        Bradley J. Nash, Esq. (by e-mail)
        J. Henk Taylor, Esq. (by e-mail)
        Dennis Wilenchik, Esq. (by e-mail)
        Tyler Swensen, Esq. (by e-mail)
        Chase Turrentine, Esq. (by e-mail)
        Victoria Stevens (by e-mail)
